OPINION ON PETITION TO REHEAR.
Beaed, J.
This case is before us on a petition for rehearing, in which it is insisted that the Court of Chancery Appeals found as a fact, that the title to the cotton in question was in Thorndike & Co. at the time of the fire, and that this finding of fact was conclusive on this Court. If that Court had found this as a fact, it would have been conclusive; instead of this, however, they found the facts as set forth in our original opinion, and, upon these, concluded that the ownership of this cotton was in Thorndike & Co. This, as we held, was a conclusion of law, in which we differed with them. Our own conclusion on these facts was deliberately reached, and we see no occasion to change it.
But it is said that the Court of Chancery Appeals report ‘ ‘ that by the course of dealing and understanding between the parties, the cotton in question became the property of Thorndike & Co. as soon as purchased,” and that this finding at least is conclusive of ownership. This contention would *333be sound but for the fact that the Court of Chancery Appeals in their opinion state distinctly that the orders for purchase originated with Eabyan, Bliss & Co., and give the names of the various parties through whom they passed until filled, and, in their recital, fail altogether to connect Thorndike & Co. with either the orders or subsequent purchase. So that, when they report that it was the understanding of the parties (and their course of dealing), that this cotton was the property of Thorndike & Co., this statement is to be limited to the parties so named, and cannot, in the face of their finding, be held to include this latter firm. We are satisfied that the opinion, by necessary implication, negatives the, present contention of complainant. The petition for rehearing is therefore dismissed.